ORDER

PER CURIAM.
AND NOW, this 29th day of June, 2004, upon consideration of the contention of *34respondent-attorney that he is suffering from disabling conditions which make it impossible for him to prepare an adequate defense to disciplinary charges brought against him in connection with Disciplinary Board File No. C2-04-162, it is hereby
ORDERED that Barry John Much is immediately transferred to inactive status pursuant to Rule 301(e), Pa.R.D.E., for an indefinite period and until further Order of the Court. Respondent shall comply with Rule 217, Pa.R.D.E. All pending disciplinary proceedings against the respondent-attorney shall meanwhile be held in abeyance, except for the perpetuation of testimony.